DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,117,328 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim 1 of the present application is broader than claim 1 of earlier filed U.S. Patent No. 11,117,328 B2 (parent application). Further, claim 5 of the present application recites “generating, by a state autoencoder, a state encoding of the product based on the image” which is recited in claim 1, Col.12, lines 14-17 of U.S. Patent No. 11,117,328 B2. Claims 8-20 of the present application are not patentably distinct from the method of U.S. Patent No. 11,117,328 B2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (US 2019/0004079 A1), hereinafter Blom in view of Martinez et al. (US 2019/0105801 A1), hereinafter Martinez.

Regarding claim 1, Blom meets the claimed manufacturing system, comprising: one or more stations, (Blom teaches a first system 10 and a second system 10, Fig. 1, [0136]) each station configured to perform at least one step in a multi-step manufacturing process for a product; (Blom teaches each system 10 have a build platform 12 to 3D print part 28, Fig. 1, [0042], which meets the claimed station)
a monitoring platform configured to monitor progression of the product throughout the multi-step manufacturing process; (one or more sensors 310, Fig. 7, [0095])  and a computing system configured to control processing parameters of each step (Computing device 24 uses the feedback control information to determine whether or not to change any current parameters to correct for potential issues, see [0066], Fig. 1 and 2) of the multi- step manufacturing process, (see [0066]) the computing system configured to perform operations, comprising: 
receiving an image of the product at a step of the multi-step manufacturing process; ; (Sensors 310 include a camera, see [0077] Feedforward control computer device 702 receives sensor information from sensors 310 about one or more already completed builds of part 28,  [0095])  
determining a current state of the product based on the image of the product; (The measurements or other determinations of the characteristics and features of the physical or digital part may be compared to the nominal CAD model or known characteristics or features, before, during or after a build process, to identify differences or deviations, such as geometrical and material difference [0099])
determining, by a deep learning model of the computing system, (a deep learning neural network, [0145]) based on the current state of the product and the image of the product that the product is not within specification; and based on the determining, adjusting by the computing system, a control logic for at least a following station, wherein the adjusting comprises generating, by the deep learning model, a corrective action to be performed by the following station. . (Blom teaches a first system 10 and a second system 10. Feedforward control computer device 702 transmits the updated build file 210 to any system 10 that does not have a machine specific build file 210, see [0136]).
Blom teaches deep learning, but it is not clear if this applies to an image obtained by the sensor, see [0145]. 
Blom does not explicitly teach determining, by a deep learning model of the computing system, based on the current state of the product and the image of the product that the product is not within specification;
Martinez meets the claimed determining, by a deep learning model of the computing system, based on the current state of the product and the image of the product that the product is not within specification;. (Martinez teaches a 3D printing controller where image/video inputs are used in the predictive model, then the system is likely to use a deep neural network, such as the convolutional network, to deal with the high-dimensionality of the images/videos, see [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the deep learning of Martinez to the 3D printing controller and camera of Blom because it improves the modeling of high-dimensional images, Martinez [0029]. 

Regarding claim 2, Blom meets the claimed manufacturing system of claim 1, wherein adjusting, by the computing system, the control logic for at least the following station comprises: projecting whether the product will be within specification based on the corrective action to be performed by the following station. (The measurements or other determinations of the characteristics and features of the physical or digital part may be compared to the nominal CAD model or known characteristics or features, before, during or after a build process, to identify differences or deviations, such as geometrical and material difference [0099])


Regarding claim 3, Blom meets the claimed manufacturing system of claim 1, further comprising: determining, by the computing system, whether an irrecoverable failure is present based on the image. (Blom teaches a computing device 24 uses the feedback control information to determine that the building 212 should be stopped due to issues discovered through analysis of the feedback control data, [0066]).

Regarding claim 4, Blom meets the claimed wherein the adjusting further comprises: generating, by the deep learning model, (a deep learning neural network, [0145])  a second corrective action (dynamically creating or modifying all or a portion of an additive manufacturing build, the build parameters, or a combination thereof, for making a part [0106]) to be performed by a station downstream of the following station. (Blom teaches a first system 10 and a second system 10. Feedforward control computer device 702 transmits the updated build file 210 to “any” system 10, see [0136], which meets the claimed “following station”.)


Regarding claim 8, Blom meets the claimed method comprising: receiving, by a computing system, an image of a product at a step of a multi-step manufacturing process executed across a plurality of stations; (Blom teaches each system 10 have a build platform 12 to 3D print part 28, Fig. 1, [0042], which meets the claimed station) determining, by the computing system, a current state of the product based on the image of the product; determining, by a deep learning model (a deep learning neural network, [0145])   of the computing system, based on the current state of the product and the image of the product that the product is not within specification; and based on the determining, adjusting by the computing system, a control logic for at least a following station, wherein the adjusting comprises generating, by the deep learning model, a corrective action to be performed by the following station.

Regarding claim 9, Blom meets the claimed method of claim 8, wherein adjusting, by the computing system, the control logic for at least the following station comprises: projecting whether the product will be within specification based on the corrective action to be performed by the following station. (The measurements or other determinations of the characteristics and features of the physical or digital part may be compared to the nominal CAD model or known characteristics or features, before, during or after a build process, to identify differences or deviations, such as geometrical and material difference [0099])

Regarding claim 10, Blom meets the claimed method of claim 8, further comprising: determining, by the computing system, whether an irrecoverable failure is present based on the image. (Blom teaches a computing device 24 uses the feedback control information to determine that the building 212 should be stopped due to issues discovered through analysis of the feedback control data, [0066]).

Regarding claim 11, Blom meets the claimed method of claim 8, wherein the adjusting further comprises: generating, by the deep learning model, a second corrective action to be performed by a station downstream of the following station. (Blom teaches a first system 10 and a second system 10. Feedforward control computer device 702 transmits the updated build file 210 to “any” system 10, see [0136], which meets the claimed “following station”.)


Regarding claim 15, Blom meets the claimed a non-transitory computer readable medium  (one processor in communication with at least one memory device [0005]) comprising one or more sequence of instructions, which, when executed by a processor, causes a computing system to perform operations: receiving, by the computing system, an image of a product at a step of a multi-step manufacturing process executed across a plurality of stations; (Blom teaches each system 10 have a build platform 12 to 3D print part 28, Fig. 1, [0042], which meets the claimed station)determining, by the computing system, a current state of the product based on the image of the product; determining, by a deep learning model of the computing system, (a deep learning neural network, [0145])   based on the current state of the product and the image of the product that the product is not within specification; and based on the determining, adjusting by the computing system, a control logic for at least a following station, wherein the adjusting comprises generating, by the deep learning model, a corrective action to be performed by the following station.

Regarding claim 16, Blom meets the claimed non-transitory computer readable medium of claim 15, wherein adjusting, by the computing system, the control logic for at least the following station comprises: projecting whether the product will be within specification based on the corrective action to be performed by the following station. (The measurements or other determinations of the characteristics and features of the physical or digital part may be compared to the nominal CAD model or known characteristics or features, before, during or after a build process, to identify differences or deviations, such as geometrical and material difference [0099])

Regarding claim 17, Blom meets the claimed non-transitory computer readable medium of claim 15, further comprising: determining, by the computing system, whether an irrecoverable failure is present based on the image. (Blom teaches a computing device 24 uses the feedback control information to determine that the building 212 should be stopped due to issues discovered through analysis of the feedback control data, [0066]).

Regarding claim 18, Blom meets the claimed non-transitory computer readable medium of claim 15, wherein the adjusting further comprises: generating, by the deep learning model, a second corrective action to be performed by a station downstream of the following station. (Blom teaches a first system 10 and a second system 10. Feedforward control computer device 702 transmits the updated build file 210 to “any” system 10, see [0136], which meets the claimed “following station”.)



Claim(s) 5-7, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (US 2019/0004079 A1), hereinafter Blom in view of Martinez et al. (US 2019/0105801 A1), hereinafter Martinez, and Tora et al. (US 2021/0397938 A1).

Regarding claim 5, Blom does not meet the claimed, wherein determining the current state of the product based on the image of the product comprises: generating, by a state autoencoder, a state encoding of the product based on the image.
Blom teaches deep learning, but it is not clear if this applies to an image obtained by the sensor, see [0145]. Martinez teaches the convolutional network to deal with the high-dimensionality of the images/videos, see [0029].
Tora meets the claimed wherein determining the current state of the product based on the image of the product comprises: generating, by a state autoencoder, a state encoding of the product based on the image. (Tora teaches known anomaly detection technology using autoencoders (AE) [0002]. Tora teaches detects an anomaly in the detection object data on the basis of the degree of anomaly. Note that the generation unit 132 uses an autoencoder for deep learning in the embodiment. [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the autoencoder for deep learning of Tora with deep learning of Blom as modified by Martinez above because anomaly detection precision can be improved [0006].

Regarding claim 6, Blom as modified by Martinez and Tora meets the claimed manufacturing system of claim 5, wherein the state encoding is a feature vector generated by the state autoencoder based on the image. (Tora teaches the encoder generates a feature value group from the compressed representation, see [0040]. Examiner interprets the “feature value” of Tora to meet the claimed “feature vector”). 


Regarding claim 7, Blom as modified by Martinez and Tora meets the claimed 7. The manufacturing system of claim 6, wherein generating, by the deep learning model,  (Blom teaches deep learning, but it is not clear if this applies to an image obtained by the sensor, see [0145]. Martinez teaches the convolutional network to deal with the high-dimensionality of the images/videos, see [0029]) the corrective action to be performed by the following station comprises: analyzing the feature vector to determine the corrective action. (Blom teaches the measurements or other determinations of the characteristics and features of the physical or digital part may be compared to the nominal CAD model or known characteristics or features, before, during or after a build process, to identify differences or deviations, such as geometrical and material difference [0099])

Regarding claim 12, Bloom does not explicitly teach method of claim 8, wherein determining the current state of the product based on the image of the product comprises: generating, by a state autoencoder, a state encoding of the product based on the image.
Blom teaches deep learning, but it is not clear if this applies to an image obtained by the sensor, see [0145]. Martinez teaches the convolutional network to deal with the high-dimensionality of the images/videos, see [0029].
Tora meets the claimed wherein determining the current state of the product based on the image of the product comprises: generating, by a state autoencoder, a state encoding of the product based on the image. (Tora teaches known anomaly detection technology using autoencoders (AE) [0002]. Tora teaches detects an anomaly in the detection object data on the basis of the degree of anomaly. Note that the generation unit 132 uses an autoencoder for deep learning in the embodiment. [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the autoencoder for deep learning of Tora with deep learning of Blom as modified by Martinez above because anomaly detection precision can be improved [0006].


Regarding claim 13, Blom as modified by Martinez and Tora meets the claimed method of claim 12, wherein the state encoding is a feature vector generated by the state autoencoder based on the image.  (Tora teaches the encoder generates a feature value group from the compressed representation, see [0040]. Examiner interprets the “feature value” of Tora to meet the claimed “feature vector”). 

Regarding claim 14, Bloom teaches the method of claim 13, wherein generating, by the deep learning model, the corrective action to be performed by the following station comprises: analyzing the feature vector to determine the corrective action. (Tora teaches known anomaly detection technology using autoencoders (AE) [0002]. Tora teaches detects an anomaly in the detection object data on the basis of the degree of anomaly. Note that the generation unit 132 uses an autoencoder for deep learning in the embodiment. [0038]. Blom teaches the measurements or other determinations of the characteristics and features of the physical or digital part may be compared to the nominal CAD model or known characteristics or features, before, during or after a build process, to identify differences or deviations, such as geometrical and material difference [0099])


Regarding claim 19, Bloom does not explicitly teach non-transitory computer readable medium of claim 15, wherein determining the current state of the product based on the image of the product comprises: generating, by a state autoencoder, a state encoding of the product based on the image.
Blom teaches deep learning, but it is not clear if this applies to an image obtained by the sensor, see [0145]. Martinez teaches the convolutional network to deal with the high-dimensionality of the images/videos, see [0029].
Tora meets the claimed wherein determining the current state of the product based on the image of the product comprises: generating, by a state autoencoder, a state encoding of the product based on the image. (Tora teaches known anomaly detection technology using autoencoders (AE) [0002]. Tora teaches detects an anomaly in the detection object data on the basis of the degree of anomaly. Note that the generation unit 132 uses an autoencoder for deep learning in the embodiment. [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the autoencoder for deep learning of Tora with deep learning of Blom as modified by Martinez above because anomaly detection precision can be improved [0006].


Regarding claim 20, Blom as modified by Martinez and Tora meets the claimed non-transitory computer readable medium of claim 19, wherein the state encoding is a feature vector generated by the state autoencoder based on the image. (Tora teaches known anomaly detection technology using autoencoders (AE) [0002]. Tora teaches detects an anomaly in the detection object data on the basis of the degree of anomaly. Note that the generation unit 132 uses an autoencoder for deep learning in the embodiment. [0038]. Blom teaches the measurements or other determinations of the characteristics and features of the physical or digital part may be compared to the nominal CAD model or known characteristics or features, before, during or after a build process, to identify differences or deviations, such as geometrical and material difference [0099])




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744